         Case 6:19-cv-00433-ADA Document 34 Filed 12/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


PARUS HOLDINGS INC.,                             §
            Plaintiff                            §
                                                 §       W-19-CV-00433-ADA
-v-                                              §
                                                 §
GOOGLE LLC,                                      §
                     Defendant                   §


                            ORDER CONSOLIDATING CASES

       This case appears to be related to Parus Holdings Inc. v. Apple Inc. (6:19-cv-00432), Parus

Holdings Inc. v. LG Elecs., Inc. (6-19-cv-00437), Parus Holdings Inc. v. Samsung Elecs. Co., Ltd.

(6-19-cv-00438), and Parus Holdings Inc. v. Amazon.Com, Inc. (6-19-cv-00454). As such, the

interests of justice and convenience of the parties are best served by consolidating the actions.

Accordingly, it is

       ORDERED that this case be consolidated under 6:19-cv-00432.

       The Clerk of the Court is directed to consolidate 6:19-cv-00432, 6:19-cv-00433, 6:19-cv-

00437, 6:19-cv-00438, and 6:19-cv-00454, where 6:19-cv-00432 is the lead case.



SIGNED this 20th day of December, 2019.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
